ROBB, Associate Justice
(dissenting). This accident occurred, according.to the evidence, at a much-traveled public /highway, near Berkeley Springs, W. Va,, and under section 2971 of the laws of that state each locomotive engine is required to be equipped with a bell or steam whistle, “which shall be rung or whistled by the engineer or fireman, at thé distance of at least 60 rods from the place where the railroad crosses any public street or highway, and be kept ringing or whistling for a time sufficient to give due notice of the approach of such train before such street or highway is reached.” Failure' to comply with this requirement has been declared by the courts of West Virginia to constitute negligence.
According to the testimony of the two men who were on the truck, the morning was foggy and they stopped their car before attempting to cross the tracks. They looked and listened, and, not seeing the approaching train and hearing no bell or whistle (neither of which they say was sounded), started across the tracks and were struck by the on-coming train. A farmer, an entirely disinterested witness, who was working in a field near the crossing, gave positive testimony to the effect that no bell or whistle sounded.
The evidence on behalf of the railroad company tended to show that it was not foggy and that the. driver of the truck could have seen the train when it was 2,100 feet from the crossing. Of course, if the driver could have seen the engine at that distance; so could the engineer have seen the truck 2,100 feet from .where the train struck it. It is undisputed that the engineer did not see the truck, and did not even know it was attempting to cross, the tracks until after the train struck it; and yet this court, usurping the functions of the jury, says in effect that 'there was no negligence on the part of the engineer. If the jury accepted the testimony of the plaintiff, as I submit it had a right to do, tbe cause of the accident was the failure of the engineer to obey tide humane law .of West Virginia by failing to give timely warning of the approach of *313this express train. On the other hand, if the jury accepted the testimony of the witnesses for the railroad company, it still was justified in finding, as it evidently did, that, had the engineer kept a lookout, as ho was in duty bound to do, lie would have discovered the peril of the driver of this truck in time to have slackened the speed of the tram and averted the accident. But the engineer did neither.
The charge of the court was eminently fair, and, in my view, contained a correct exposition of the law applicable to the ease. Among other things, the court said: “Now, the duties at that crossing at the time were reciprocal on both parties. Each of them had a right to go there. This truck driver had a right to cross there. The engineer had a right to drive his train up there. The duties were reciprocal. The duty of the railroad company was to keep a lookout, to give a timely and sufficient warning, and if, after they discovered, or by the exercise of reasonable diligence should have discovered, a man or a truck in a place of danger, to use every reasonable effort to avoid a collision.” This eourt, however, now says that an engineer may close his eyes on approaching a much-traveled public crossing, and, if he hits, maims, or kills one attempting to cross, the railroad company in no event will be' liable. Such a doctrine needlessly places human life in jeopardy, and, in my view, is an incorrect statement of the law.
I dissent.